[8] We suggested in the foregoing opinion that appellant's position did not seem to have been entirely consistent. We withdraw the remark. It was, of course, not inconsistent for appellant to take the position that the disclaimer provisions of the lien laws did not apply to mining claims, and, at the same time, the further position that, if they did, she had complied with them.
What we have said has no bearing on the result. It is quite possible that the judgment is based upon the theory that appellant, having knowledge of the work, failed to disclaim liability therefor; a theory which, as we have seen, the law will support.
[9] Every presumption favors the correctness of the decision. Sandoval v. Unknown Heirs, 25 N.M. 536, 185 P. 282.
[10] A party alleging error must be able to point clearly to it. Board of Trustees v. Garcia, 32 N.M. 124, 252 P. 478. Appellant thinks that we should examine the record and decide the question of fact which she neglected to have decided by the trial court. No such question *Page 86 
is properly before us. There was no request for any finding of that kind, and none was made. There is no exception to the judgment. The settled practice is against the contention. Murphy v. Hall, 26 N.M. 270, 191 P. 438.
The motion for rehearing must be overruled and the former disposition of the appeal adhered to.
PARKER, C.J., and BICKLEY, J., concur.